Exhibit 10.30
Form of PRSU Award Agreement
2019 Equity Incentive Plan


PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE
AVAYA HOLDINGS CORP. 2019 EQUITY INCENTIVE PLAN
*    *    *
Participant:        [#ParticipantName#]        
Grant Date:        [#GrantDate#]        
Grant Number:     [#ClientGrantID#]    
Number of Performance Restricted Stock Units (“PRSUs”) Granted:
[#QuantityGranted#]    
*    *    *
This PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT (together with all
appendices attached hereto, this “Agreement”), dated as of the Grant Date
specified above, is entered into by and between Avaya Holdings Corp., a
corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Avaya Holdings Corp. 2019 Equity
Incentive Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and
WHEREAS, the Committee has determined under the Plan that it would be in the
best interests of the Company to grant the Participant a Performance Award in
the form of the PRSUs provided herein, each of which represents the right to
receive one share of Common Stock upon vesting of such PRSU, subject to the
terms and conditions contained in this Agreement and in the Plan.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation by Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms, conditions and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the Award
provided hereunder), all of which terms, conditions and provisions are made a
part of and incorporated into this Agreement as if they were each expressly set
forth herein. Except as provided otherwise herein, any capitalized term not
defined in this Agreement shall have the same meaning as is ascribed thereto in
the Plan. The Participant hereby acknowledges receipt of a true copy of the Plan
and that the Participant has read the Plan carefully and fully understands its
content and agrees to be bound thereby and hereby. In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.
2.Grant of PRSUs. The Company hereby grants to the Participant, as of the Grant
Date specified above, the number of PRSUs specified above, subject to adjustment
as provided



--------------------------------------------------------------------------------



for in the Plan, on the terms and conditions set forth in this Agreement,
including, without limitation, in Appendix I, II, III and IV attached hereto,
and the Plan. The number of PRSUs granted under this Agreement represents the
target number of PRSUs that can be earned by the Participant under this
Agreement. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in respect of the shares of Common Stock, if any, which may be issued
pursuant to this Agreement, except as otherwise specifically provided for in the
Plan or this Agreement. The PRSUs shall be credited to a separate book-entry
account maintained for the Participant on the books of the Company. The
Participant’s interest in the book-entry account shall be that of a general,
unsecured creditor of the Company.
3.Vesting. Subject to the Plan and the other terms of this Agreement, the PRSUs
subject to this Agreement shall vest in accordance with the performance matrix
set forth on Appendix I (the “Performance Matrix”).
4.Settlement. Any PRSUs subject to this Award that vest in accordance with the
terms of this Agreement and the Performance Matrix shall be settled in the
manner set forth in the Performance Matrix.
5.Non-Transferability. No portion of the PRSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the PRSUs as provided herein.
6.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement, including but not limited to Appendix I, II,
III and/or IV hereto, shall be governed by, and construed in accordance with,
the laws of the State of Delaware, without regard to the choice of law
principles thereof. Any suit, action or proceeding with respect to this
Agreement shall be governed by Section 13.11 of the Plan.
7.Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates, if
any, representing shares of Common Stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates, if any, representing shares of Common Stock
acquired pursuant to this Agreement in the possession of the Participant in
order to carry out the provisions of this Section 7.
8.Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 8.
2

--------------------------------------------------------------------------------



(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, then any shares of Common Stock issued hereunder must be
held indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register any such shares of Common Stock (or
to file a “re-offer prospectus”).
(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 shall not be available unless (A) a public trading
market then exists for the Common Stock, (B) adequate information concerning the
Company is then available to the public, and (C) other terms and conditions of
Rule 144 or any exemption therefrom are complied with, and (ii) any sale of
shares of Common Stock issued hereunder may be made only in limited amounts in
accordance with the terms and conditions of Rule 144 or any exemption therefrom.
9.Entire Agreement; Amendment. Except as expressly set forth herein, this
Agreement, together with the Plan, contains the entire agreement between the
parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter; provided however,
that the restrictive covenants contained in Appendix III hereto are in addition
to and not in lieu of any other restrictive covenants by which the Participant
may be bound. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. The Company shall give written notice to the Participant
of any such modification or amendment of this Agreement as soon as practicable
after the adoption thereof.
10.Notices; Electronic Delivery and Acceptance. Any notice hereunder by the
Participant shall be given to the Company in writing and such notice shall be
deemed duly given only upon receipt thereof by the General Counsel of the
Company. Any notice hereunder by the Company shall be given to the Participant
in writing and such notice shall be deemed duly given only upon receipt thereof
at such address as the Participant may have on file with the Company. The
Company may, in its sole discretion, decide to deliver any documents related to
PRSUs awarded under the Plan or future PRSUs that may be awarded under the Plan
by electronic means or request the Participant’s consent to participate in the
Plan by electronic means. By accepting this Award, the Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
11.No Right to Employment or Service. Any questions as to whether and when there
has been a Termination of Employment and the cause of such Termination of
Employment shall be determined in the sole discretion of the Committee. Nothing
in this Agreement shall interfere with or limit in any way the right of the
Company, its Subsidiaries or its Affiliates to terminate the Participant’s
employment or service at any time, for any reason and with or without Cause, and
shall not guarantee any right to future employment.
3

--------------------------------------------------------------------------------



12.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the PRSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan), to the extent permitted by applicable law. This
authorization and consent is freely given by the Participant.
13.Compliance with Laws. Notwithstanding anything in this Agreement to the
contrary, the grant of PRSUs and any issuance of shares of Common Stock
hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
PRSUs or any shares of Common Stock or other property pursuant to this Agreement
if any such issuance would violate any such requirements or laws. As a condition
to the settlement of the PRSUs, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation.
14.Binding Agreement. This Agreement shall inure to the benefit of, be binding
upon, and be enforceable by the Company and its successors and assigns.
15.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
16.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
17.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.
18.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
19.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of PRSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the PRSUs awarded hereunder) give the
Participant any right to any grants or awards in the future
4

--------------------------------------------------------------------------------



whatsoever; and (d) any benefits granted under this Agreement are not part of
the Participant’s ordinary compensation and shall not be considered as part of
such compensation in the event of severance, redundancy or resignation.
20.Acceptance of Agreement. Notwithstanding anything herein to the contrary, in
order for this Award to become effective, the Participant must acknowledge
acceptance of this Agreement no later than the sixtieth (60th) day following the
Grant Date (the “Final Acceptance Date”). If the Participant’s acceptance of
this Agreement does not occur by the Final Acceptance Date, then the entire
Award will be forfeited and cancelled without any consideration therefor, except
as otherwise determined in the Committee’s sole and absolute discretion.
21.No Waiver. No waiver or non-action by either party hereto with respect to any
breach by the other party of any provision of this Agreement shall be deemed or
construed to be a waiver of any succeeding breach of such provision or as a
waiver of the provision itself.
22.No Rights as a Stockholder. The Participant’s interest in the PRSUs shall not
entitle the Participant to any rights as a stockholder of the Company. The
Participant shall not be deemed to be the holder of, or have any of the rights
and privileges of a stockholder of the Company in respect of, the shares of
Common Stock unless and until shares of Common Stock have been issued to the
Participant in accordance with this Agreement and the Plan.
23.[Withholding. Notwithstanding the withholding provision in the Plan or
anything else in this Agreement:
(a)If in the tax jurisdiction in which the Participant resides, a tax
withholding obligation arises upon vesting of the PRSUs (regardless of when the
Common Stock underlying the PRSUs are delivered to the Participant), on each
date that all or a portion of the PRSUs actually vests, if (1) the Company does
not have in place an effective registration statement under the Securities Act
and there is not a Securities Act exemption available under which the
Participant may sell Common Stock or (2) the Participant is subject to a
Company-imposed trading blackout, then unless the Participant has made other
arrangements satisfactory to the Company, the Company will withhold from the
shares of Common Stock to be delivered to the Participant such number of shares
of Common Stock as are sufficient in value (as determined by the Company in its
sole discretion) to cover the amount of the tax withholding obligation.
(b)If in the tax jurisdiction in which the Participant resides, a tax
withholding obligation arises upon delivery of the Common Stock underlying the
PRSUs (regardless of when vesting occurs), then following each date that all or
a portion of the PRSUs actually vests, the Company will defer the delivery of
the Common Stock otherwise deliverable to the Participant until the earliest of:
(1) the date of the Participant’s Termination of Employment, (2) the date that
the short-term deferral period under Section 409A of the Code expires with
respect to such vested RSUs, or (3) the date on which the Company has in place
an effective registration statement under the Securities Act or there is a
Securities Act exemption available under which the Participant may sell Common
Stock and on which the Participant is not subject to a Company-imposed trading
blackout (the earliest of such dates, the “Delivery Date”). If on the Delivery
Date (x) the Company does not have in place an effective registration statement
under
5

--------------------------------------------------------------------------------



the Securities Act and there is not a Securities Act exemption available under
which the Participant may sell shares of Common Stock or (y) the Participant is
subject to a Company-imposed trading blackout, then unless the Participant has
made other arrangements satisfactory to the Company, the Company will withhold
from the shares of Common Stock to be delivered to the Participant such number
of shares of Common Stock as are sufficient in value (as determined by the
Company in its sole discretion) to cover the amount of the tax withholding
obligation.]1
24.Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
the PRSUs are intended to be exempt from, or comply with, the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent. The PRSUs shall be subject to the
terms of Section 13.8 of the Plan. Notwithstanding any contrary provision in the
Plan or this Agreement, any payment(s) of “nonqualified deferred compensation”
(within the meaning of Section 409A of the Code) that are otherwise required to
be made under the Plan or this Agreement to a “specified employee” (as defined
under Section 409A of the Code) as a result of such employee’s separation from
service (other than a payment that is not subject to Section 409A of the Code)
shall be delayed for the first six (6) months following such separation from
service and shall instead be paid upon expiration of such delay period (or, if
earlier, upon the date of death of the specified employee). Furthermore,
notwithstanding any contrary provision of the Plan or this Agreement, any
payment of “nonqualified deferred compensation” (within the meaning of Section
409A of the Code) under this Agreement shall be treated as a right to receive a
series of separate and distinct payments. With respect to any PRSUs under this
Agreement that are characterized as “nonqualified deferred compensation” within
the meaning of Section 409A of the Code, an event shall not be considered to be
a Change in Control under the Plan for purposes of payment of such RSUs unless
such event is also a “change in ownership,” a “change in effective control” or a
“change in the ownership of a substantial portion of the assets” of the Company
within the meaning of Section 409A of the Code.
25.Non-U.S. Provisions. The Award and the shares of Common Stock subject to the
Award and payable pursuant to Section 4 of this Agreement shall be subject to
any special terms and conditions for the Participant's country set forth in
Appendix IV attached hereto (the "Country Addendum"). Moreover, if the
Participant relocates to one of the countries included in the Country Addendum,
the special terms and conditions for such country will apply to the Participant,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Country Addendum constitutes part of this Agreement.
[Remainder of Page Intentionally Left Blank]

1 Remove if Retirement provision is included.
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of [●].
AVAYA HOLDINGS CORP.


By:
Name:
Title:


PARTICIPANT


[To be executed electronically.]








7


--------------------------------------------------------------------------------



Appendix I
PRSUs Performance Matrix


The “target” number of PRSUs eligible to vest and be earned under this Agreement
in accordance with this Performance Matrix is [#QuantityGranted#] (the “Target
PRSUs”). However, the Participant is eligible to earn between 0%-150% of the
Target PRSUs based on the Company’s level of achievement of the performance
factors described below. In no event shall the Participant be eligible to earn
more than 150% of the Target PRSUs (the “Maximum PRSUs”).
This performance award consists of three, separately measured fiscal year
performance periods, each from October 1 of each of 2020, 2021, and 2022 through
September 30 of each of 2021, 2022, and 2023, respectively (each, a “Performance
Year”, and collectively, the “Performance Period”).
The “Performance Factor” shall be (1) 70% Adjusted EBITDA and (2) 30% ARR
OneCloud, in each case, as separately measured for each applicable Performance
Year, and then taken, together on a weighted basis, to result in one metric.
“Adjusted EBITDA” shall mean EBITDA as reported in the Company’s Form 10-K for
the applicable Performance Year, excluding the impact of: adjustments for fresh
start accounting; restructuring costs; advisory fees; investment banking, legal
fees, integration costs and accelerated compensation expense relating to actual
or potential acquisitions or divestitures; non-cash share-based compensation;
asset impairment charges; gain or loss on sale/disposal of long-lived assets;
gain or loss on the sale of a business; gain or loss on extinguishment or
modification of debt; gain or loss on equity investment; resolution of legal
matters (including reserves, settlements, and certain legal costs); changes in
fair value of derivatives and Emergence Date Warrants as defined within Form
10-K; securities registration fees; gain or loss on foreign currency
transactions; and pension/OPEB/nonretirement post-employment retirement benefits
and long-term disability costs. In addition, the Compensation Committee shall
equitably adjust (1) Adjusted EBITDA for any Performance Year to reflect the
impact of other special or non-recurring events not known as of the grant date
of the Award if it determines such adjustment is necessary in order to prevent
the enlargement or dilution of any benefits with respect to the Award; except
that, any adjustment for the results of operations of acquired businesses shall
be excluded for the Performance Year in which such acquisition occurs; and (2)
the Maximum Adjusted EBITDA target for any Performance Year if the aggregate
incremental expense under such Performance Year’s Annual Incentive Plan
associated with above-target attainment of the applicable profitability metric
for such Performance Year is materially different from $17 million (i.e., if
such incremental expense exceeds $17 million for any Performance Year, the
Maximum Adjusted EBITDA target for such Performance Year will be reduced for the
amount of such excess and if $17 million exceeds such incremental expense, the
Maximum Adjusted EBITDA for such Performance Year will be increased by the
amount of such excess) and if the Compensation Committee determines such
adjustment is necessary in order to prevent the enlargement or dilution of any
benefits with respect to the Award.
Appendix I - 1

--------------------------------------------------------------------------------



“ARR OneCloud” shall mean total Annualized Recurring Revenue as reported in the
Company’s Form 8-K which reports full fiscal year financial results for the
applicable Performance Year.
For each Performance Year, up to 1/3rd of the Maximum PRSUs shall become
eligible to vest (subject to the other terms and conditions set forth herein)
based on the Company’s actual level of achievement of the Performance Factor,
taken together, as compared to the threshold, target and maximum levels set
forth on Appendix II, as illustrated in the table below:

Performance YearLevel of Achievement
Percentage of PRSUs Eligible to be Earned (as a percentage of 1/3 of the Target
PRSUs)
Fiscal 2021
October 1, 2020 –
September 30, 2021
Below Threshold0%Threshold50%Target100%Maximum150%
Fiscal 2022:
October 1, 2021-September 30, 2022
Below Threshold0%Threshold50%Target100%Maximum150%
Fiscal 2023:
October 1, 2022-September 30, 2023
Below Threshold0%Threshold50%Target100%Maximum150%



If, upon conclusion of the applicable Performance Year, achievement of the
Performance Factor, taken together, exceeds a specified level for such
Performance Factor, but is below the next specified level, the percentage of
PRSUs earned and eligible to vest shall be linearly interpolated on a
straight-line basis. No PRSUs shall be earned in respect of the Performance
Factor for any Performance Year for which achievement of the Performance Factor
falls below the “Threshold” level established for that Performance Year.
1.Determination of Eligible Units.
Within 60 days following the Company’s delivery of audited financial statements
in respect of the applicable Performance Year, the Committee will determine (i)
whether and to what extent the Performance Factor, taken together, has been
achieved, and (ii) the number of PRSUs that are deemed earned in respect of such
Performance Year (such units, the “Eligible Units”), which Eligible Units shall
remain eligible to vest on December 10, 2023 (such date, the “Vesting Date”), so
long as (subject to the other terms set forth herein) the Participant has not
incurred a Termination of Employment prior to such date. The number of Eligible
Units (if any) will be further adjusted following the end of the Performance
Period (but prior to the
Appendix I - 2

--------------------------------------------------------------------------------



Vesting Date) based on the TSR Modifier described below. Following the end of
the Performance Period, any PRSUs that do not constitute Eligible Units
following the Committee’s determination thereof will be automatically forfeited
by the Participant without consideration. Except as otherwise set forth herein,
if the Participant incurs a Termination of Employment prior to the Vesting Date,
all PRSUs granted under this Agreement shall be forfeited.
2.Modifier Based on TSR (the “TSR Modifier”).
Notwithstanding the foregoing, following the end of the Performance Period, the
Company will measure its total shareholder return (“TSR”) relative to the other
entities in the TSR Index (as defined below), as measured from the grant date
through the last day of the Performance Period, in order to determine whether a
performance modifier equal to +/- 25% will be applied to the number of Eligible
Units certified by the Compensation Committee as “earned” as a result of
achievement of the Performance Factor for the Performance Period.


If, following the end of the Performance Period, the Company’s Percentile is
above 75%, then an additional number of PRSUs granted under this Agreement shall
constitute Eligible Units, with such additional number to be calculated by
multiplying (i) the number of Eligible Units earned in respect of the
Performance Factor during the Performance Period by (ii) 1.25; provided, that in
no event shall more than the Maximum PRSUs vest under this Agreement and,
provided, further that if the Company’s absolute TSR is negative for the
Performance Period, that in no event shall more than the Target PRSUs vest under
this Agreement.


If, following the end of the Performance Period, the Company’s Percentile is at
or below 25%, then the number of Eligible Units earned in respect of the
Performance Factor during the Performance Period and that are eligible to vest
shall be reduced to a number of PRSUs to be calculated by multiplying (i) the
number of Eligible Units earned in respect of the Performance Factor during the
Performance Period by (ii) 0.75.


Determination of TSR: TSR for the Company and each other entity in the TSR Index
shall be determined in accordance with the following formula. TSR shall be equal
to (a) divided by (b), expressed as a percentage, where:


(a)     is equal to the sum of (i) and (ii), where (i) is the difference
determined by the Ending Price minus the Starting Price (each as defined below);
and (ii) is the sum of all dividends paid on common stock during the Performance
Period, provided that all dividends are treated as reinvested in the Company’s
common stock on the ex-dividend date; and


(b)    is equal to the Starting Price.




For purposes of determining TSR:
Appendix I - 3

--------------------------------------------------------------------------------



“Starting Price” means, with respect to the Company, the average closing price
of one share of the Company’s common stock on the applicable stock exchange
during the 30 days immediately preceding and including the grant date, and, for
each other entity in the TSR Index, means such entity’s closing price on the
grant date.


“Ending Price” means, with respect to the Company, the average closing price of
one share of the Company’s common stock on the applicable stock exchange during
the 30 days immediately preceding and including the last day of the Performance
Period, and, for each other entity in the TSR Index, means such entity’s closing
price on the last trading day included in the Performance Period.

The Company’s “Percentile” shall be equal to the absolute value of the
difference obtained by 100% minus the quotient of (A) the Rank (as defined
below), divided by (B) the total number of entities in the TSR Index (including
the Company, but after removal of any entities in accordance with calculation of
the Rank), expressed as a percentage.


The Company’s “Rank” shall be determined by the Company’s position within the
ranking of each entity in the TSR Index (as defined below, which includes the
Company) in descending order based on their respective TSRs (with the highest
TSR having a Rank of one). For purposes of developing the ordering provided in
the immediately-preceding sentence, (A) any entity that filed for bankruptcy
protection under the United States Bankruptcy Code during the Performance Period
shall be assigned the lowest order of any entity in the TSR Index, and (B) any
entity that is acquired during the Performance Period, or otherwise no longer
listed on a national securities exchange at the end of the Performance Period
(other than the Company), shall be removed from the TSR Index and shall be
excluded for purposes of ordering the entities in the TSR Index (and for
purposes of calculating the Company’s Percentile).


In addition to the Company, the “TSR Index” shall be comprised of the Russell
2000 Index as in effect on the grant date, subject to adjustment at end of the
Performance Period as set forth in the definition of Rank above.


3.Treatment upon a Change in Control; Qualifying Terminations.
The provisions of Section 10.1 of the Plan shall govern the treatment of the
PRSUs upon the occurrence of a Change in Control; provided, that if the
Committee determines to treat the PRSUs in accordance with Section 10(1)(a) of
the Plan (i.e., if the PRSUs are continued, assumed or substituted in connection
with such Change in Control), the following provisions shall apply: in the event
the Participant incurs a Termination of Employment prior to the Vesting Date as
a result of the Participant’s Termination of Employment without Cause (other
than death, Disability [or a Board Qualified Retirement]), or by the Participant
for Good Reason (any such Termination of Employment, a “Qualifying
Termination”), and such Qualifying Termination occurs (i) only to the extent the
Participant is also a participant in the Avaya Inc. Change in Control Severance
Plan, during a Potential Change in Control Period, as such term is defined in
the Avaya Inc. Change in Control Severance Plan or (ii) within the twelve (12)
month period immediately following a Change in Control, subject to the
Participant’s execution, delivery and
Appendix I - 4

--------------------------------------------------------------------------------



non-revocation of a customary release of claims in favor of the Company and its
subsidiaries and affiliates within sixty (60) days of such Termination of
Employment and continued compliance with Appendix I to this Agreement,

(1) any Eligible Units attributable to a Performance Year ending prior to the
date of such Termination of Employment shall immediately vest and be settled,
and


(2) any PRSUs eligible to be earned based upon achievement of the Performance
Factor for (i) the Performance Year in which such Termination of Employment
occurs and (ii) any Performance Year commencing following the date of such
Termination of Employment, shall immediately vest and be settled at “target”
level achievement. Any PRSUs that do not vest as a result of the foregoing
sentence shall immediately be cancelled and forfeited for no consideration.


Upon a Change in Control, the Compensation Committee will apply the TSR Modifier
to the number of Eligible Units attributable to any Performance Year that has
elapsed as of the Change in Control date, with the last day of the Performance
Period being deemed to be the effective date of the Change in Control for
purposes of applying the TSR Modifier.


4.[Retirement.
Notwithstanding Section 1 of this Performance Matrix, in connection with a
“Board Qualified Retirement”, any PRSUs that are unvested as of the date of the
Participant’s Termination of Employment as a result of such Board Qualified
Retirement shall be treated as follows:
(i)    If the date of such Termination of Employment occurs during a fiscal year
following the fiscal year in which the Grant Date occurs, then any such unvested
PRSUs shall remain outstanding and shall continue to vest and be settled in
accordance with the other terms of this Agreement and the Plan (including with
respect to both the time and performance-based conditions).
(ii)    If the date of such Termination of Employment occurs during the fiscal
year in which the Grant Date occurs, then such unvested PRSUs shall be pro-rated
as described below, and such pro-rated unvested PRSUs shall remain outstanding
and shall continue to vest and be settled in accordance with the other terms of
this Agreement and the Plan (including with respect to both the time and
performance-based conditions).
(iii)    The “pro-rated” portion eligible for continued vesting under Section
4(ii) shall be equal to the total number of unvested PRSUs multiplied by a
fraction, the numerator of which is the number of days that the Participant was
employed by the Company during the fiscal year in which the Termination of
Employment occurs, and the denominator of which is 365. For the avoidance of
doubt, any portion of the Participant’s unvested PRSUs that do not become
eligible for continued vesting as a result of this Section 4 of this Performance
Appendix I - 5

--------------------------------------------------------------------------------



Matrix shall be immediately forfeited upon the Participant’s Termination of
Employment.
(iv)    Any continued vesting provided for under this Section 4 of this
Performance Matrix shall be subject to the Participant’s execution, delivery and
non-revocation of a customary release of claims in favor of the Company and its
subsidiaries and affiliates within sixty (60) days following the Termination of
Employment and subject to continued compliance with Appendix I to this
Agreement.
(v)    “Board Qualified Retirement” means a Participant’s voluntary retirement
from all employment positions with the Company that is determined by the Board
to constitute a qualified retirement for purposes of receiving the benefits set
forth in this Section 4.]2
5.Settlement of Eligible Units. PRSUs will be settled within 10 business days
following the Vesting Date; except that any PRSUs that vest pursuant to Section
3 of this Performance Matrix will be settled within 60 days following the date
on which the PRSUs become vested.

2 Include if applicable.
Appendix I - 6


--------------------------------------------------------------------------------



Appendix II
Threshold, Target and Maximum Levels Applicable to the Performance Factor
Adjusted EBITDA (in millions) – 70%



Performance YearThresholdTargetMaximum
Fiscal 2021
October 1, 2020 - September 30, 2021
Fiscal 2022
October 1, 2021 - September 30, 2022
Fiscal 2023
October 1, 2022 - September 30, 2023



ARR OneCloud (in millions) – 30%



Performance YearThresholdTargetMaximum
Fiscal 2021
October 1, 2020 - September 30, 2021
Fiscal 2022
October 1, 2021 - September 30, 2022
Fiscal 2023
October 1, 2022 - September 30, 2023



Levels shown above are subject to any applicable adjustments permitted under the
Plan.








Appendix II - 1


--------------------------------------------------------------------------------



Appendix III


NON-DISCLOSURE, IP ASSIGNMENT, NON-COMPETITION AND
NON-SOLICITATION


By executing the Award Agreement, the Participant acknowledges the importance to
Avaya Holdings Corp. and its Affiliates existing now or in the future
(hereinafter referred to collectively as the “Company” or “Avaya”), of
protecting its confidential information and other legitimate business interests,
including, without limitation, the valuable trade secrets and good will that it
develops or acquires. The Participant further acknowledges that the Company is
engaged in a highly competitive business, that its success in the marketplace
depends upon the preservation of its confidential information and industry
reputation, and that obtaining agreements such as this one from its employees is
reasonable and necessary. The Participant undertakes the obligations in this
Appendix III in consideration of the Participant’s initial and/or ongoing
relationship with the Company, this Award, the Participant’s being granted
access to trade secrets and other confidential information of the Company, and
for other good and valuable consideration, the receipt and sufficiency of which
the Participant acknowledges. As used in this Appendix III, “relationship”
refers to a Participant’s employment or association as an advisor, consultant or
contractor, with the Company, as applicable.


1.Loyalty and Conflicts of Interest


1.1    Exclusive Duty. During the Participant’s relationship with the Company,
the Participant will not engage in any other business activity that creates a
conflict of interest except as permitted by the Company’s Code of Conduct, as in
effect from time to time.


1.2    Compliance with Company Policy. The Participant will comply with all
lawful policies, practices and procedures of the Company, as these may be
implemented and/or changed by the Company from time to time. Without limiting
the generality of the foregoing, the Participant acknowledges that the Company
may from time to time have agreements with other Persons which impose
obligations or restrictions on the Company regarding Intellectual Property, as
defined below, created during the course of work under such agreements and/or
regarding the confidential nature of such work. The Participant will comply with
and be bound by all such obligations and restrictions which the Company conveys
to the Participant and will take all actions necessary (to the extent within
Participant’s power and authority) to discharge the obligations of the Company
under such agreements.


2.Confidentiality


2.1    Nondisclosure and Nonuse of Confidential Information. All Confidential
Information, as defined below, which the Participant creates or has access to as
a result of the Participant’s relationship with the Company, is and shall remain
the sole and exclusive property of the Company. The Participant will never,
directly or indirectly, use or disclose any Confidential Information, except (a)
as required for the proper performance of the Participant’s regular duties for
the Company, (b) as expressly authorized in writing in advance by the
Appendix III - 1

--------------------------------------------------------------------------------



Company’s General Counsel, (c) as required by applicable law or regulation, or
(d) as may be reasonably determined by the Participant to be necessary in
connection with the enforcement of Participant’s rights in connection with this
Appendix III. This restriction shall continue to apply after the termination of
the Participant’s relationship with the Company or any restriction time period
set forth in this Appendix III, howsoever caused. The Participant shall furnish
prompt notice to the Company’s General Counsel of any required disclosure of
Confidential Information sought pursuant to subpoena, court order or any other
legal process or requirement, and shall provide the Company a reasonable
opportunity to seek protection of the Confidential Information prior to any such
disclosure, to the greatest extent time and circumstances permit.


2.2    Permissible Disclosure. Nothing in the Award Agreement or this Appendix
III shall prohibit or restrict the Company, the Participant or their respective
attorneys from: (i) making any disclosure of relevant and necessary information
or documents in any action, investigation, or proceeding relating to the Award
Agreement, including without limitation, this Appendix III, or the Plan, or as
required by law or legal process, including with respect to possible violations
of law; (ii) participating, cooperating, or testifying in any action,
investigation, or proceeding with, or providing information to, any governmental
agency or legislative body, any self-regulatory organization, and/or pursuant to
the Sarbanes-Oxley Act; or (iii) accepting any U.S. Securities and Exchange
Commission awards. In addition, nothing in this Agreement or the Plan prohibits
or restricts Avaya or the Participant from initiating communications with, or
responding to any inquiry from, any regulatory or supervisory authority
regarding any good faith concerns about possible violations of law or
regulation.


2.3    Trade Secrets. Pursuant to 18 U.S.C. § 1833(b), the Participant will not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of Avaya that (i) is made (A) in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to the Participant’s attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If the Participant files a lawsuit for retaliation by Avaya for
reporting a suspected violation of law, the Participant may disclose the trade
secret to the Participant’s attorney and use the trade secret information in the
court proceeding, so long as the Participant files any document containing the
trade secret under seal and does not disclose the trade secret except under
court order. Nothing in this Agreement or the Plan is intended to conflict with
18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets that
are expressly allowed by such section.


2.4    Use and Return of Documents. All documents, records, and files, in any
media of whatever kind and description, relating to the business, present or
otherwise, of the Company, and any copies (including, without limitation,
electronic), in whole or in part, thereof (the “Documents” and each
individually, a “Document”), whether or not prepared by the Participant, shall
be the sole and exclusive property of the Company. Except as required for the
proper performance of the Participant’s regular duties for the Company or as
expressly authorized in writing in advance by the Company, the Participant will
not copy any Documents or remove any Documents or copies or derivatives thereof
from the premises of the Company. The Participant will safeguard, and return to
the Company immediately upon termination of the
Appendix III - 2

--------------------------------------------------------------------------------



Participant’s relationship with the Company, and at such other times as may be
specified by the Company, all Documents and other property of the Company, and
all documents, records and files of its customers, subcontractors, vendors, and
suppliers (“Third-Party Documents” and each individually a “Third-Party
Document”), as well as all other property of such customers, subcontractors,
vendors and suppliers, then in the Participant’s possession or control.
Provided, however, if a Document or Third-Party Document is on electronic media,
the Participant may, in lieu of surrender of the Document or Third-Party
Document, provide a copy on electronic media to the Company and delete and
overwrite all other electronic media copies thereof. Upon request of any duly
authorized officer of the Company, the Participant will disclose all passwords
necessary or desirable to enable the Company to obtain access to the Documents
and Third-Party Documents. Notwithstanding any provision of this Section 2.4 to
the contrary, the Participant shall be permitted to retain copies of all
Documents evidencing Participant’s hire, equity, compensation rate and benefits,
this Appendix III, and any other agreements between the Participant and the
Company that the Participant has signed or electronically accepted.


3.Non-Competition, Non-Solicitation, and Other Restricted Activity


3.1    Non-Competition. This paragraph is applicable to Participants who hold
Senior Director and higher positions as of the date this Award is accepted.
During the Participant’s relationship with the Company and for a period of
twelve (12) months immediately following the termination of the Participant’s
relationship with the Company for any reason, whether voluntary or involuntary,
the Participant will not, directly or indirectly, whether paid or not, (a) serve
as a partner, principal, licensor, licensee, employee, consultant, officer,
director, manager, agent, affiliate, representative, advisor, promoter,
associate, investor, or otherwise for, (b) directly or indirectly, own,
purchase, organize or take preparatory steps for the organization of, or (c)
build, design, finance, acquire, lease, operate, manage, control, invest in,
work or consult for or otherwise join, participate in or affiliate him or
herself with, any business whose business, product(s) or operations are in any
respect competitive with or otherwise similar to the Company’s business. The
foregoing covenant shall cover the Participant’s activities in every part of the
Territory. “Territory” shall mean (a) all states of the United States of America
from which the Company derived revenue or conducted business at any time during
the two-year period prior to the date of the termination of the Participant’s
relationship with the Company; and (b) all other countries from which the
Company derived revenue or conducted business at any time during the two-year
period prior to the date of the termination of the Participant’s relationship
with the Company. The foregoing shall not prevent: (a) passive ownership by the
Participant of no more than two percent (2%) of the equity securities of any
publicly traded company; or (b) the Participant’s providing services to a
division or subsidiary of a multi-division entity or holding company, so long as
(i) no division or subsidiary to which the Participant provides services is in
any way competitive with or similar to the business of the Company, and (ii) the
Participant is not involved in, and does not otherwise engage in competition on
behalf of, the multi-division entity or any competing division or subsidiary
thereof.


3.2    Good Will. Any and all good will which the Participant develops during
his or her relationship with the Company with any of the customers, prospective
customers,
Appendix III - 3

--------------------------------------------------------------------------------



subcontractors or suppliers of the Company shall be the sole, exclusive and
permanent property of the Company, and shall continue to be such after
termination of the Participant’s relationship with the Company, howsoever
caused.


3.3    Non-Solicitation of Customers. During the Participant’s relationship with
the Company and for a period of twelve (12) months immediately following the
termination of the Participant’s relationship with the Company for any reason,
whether voluntary or involuntary, the Participant will not, directly or
indirectly, contact, or cause to be contacted, directly or indirectly, or engage
in any form of oral, verbal, written, recorded, transcribed, or electronic
communication with any customer of the Company for the purposes of conducting
business that is competitive with or similar to that of the Company or for the
purpose of disadvantaging the Company’s business in any way; provided that this
restriction applies (i) only with respect to those customers who are or have
been a customer of the Company at any time within the immediately preceding
one-year period or whose business has been solicited on behalf of the Company by
any of its officers, employees or agents within said one-year period, other than
by form letter, blanket mailing or published advertisement, and (ii) only if the
Participant has performed work for such customer during his or her relationship
with the Company, has been introduced to, or otherwise had contact with, such
customer as a result of his or her relationship with the Company, or has had
access to Confidential Information which would assist in the solicitation of
such customer. The foregoing restrictions shall not apply to general
solicitation or advertising, including through media and trade publications.


3.4    Non-Solicitation/Non-Hiring of Employees and Independent Contractors.
During his or her relationship with the Company and for a period of twelve (12)
months immediately following the termination of the Participant’s relationship
with the Company for any reason, whether voluntary or involuntary, the
Participant will not, and will not assist anyone else to, (a) hire or solicit
for hiring any employee of the Company or seek to persuade or induce any
employee of the Company to discontinue employment with the Company, or (b) hire
or engage any independent contractor providing services to the Company, or
solicit, encourage or induce any independent contractor providing services to
the Company to terminate or diminish in any substantial respect its relationship
with the Company. For the purposes of this Appendix III, an “employee” or
“independent contractor” of the Company is any person who is or was such at any
time within the preceding six-month period. The foregoing restrictions shall not
apply to general solicitation or advertising, including through media, trade
publications and general job postings.


3.5    Non-Solicitation of Others. The Participant agrees that for a period of
twelve (12) months immediately following the termination of the Participant’s
relationship with the Company, for any reason, whether voluntary or involuntary,
the Participant will not solicit, encourage, or induce, or cause to be
solicited, encouraged or induced, directly or indirectly, any franchisee, joint
venture, supplier, vendor or contractor who conducted business with the Company
at any time during the two year period preceding the termination of his or her
relationship with the Company, to terminate or adversely modify any business
relationship with the Company, or not to proceed with, or enter into, any
business relationship with the Company,
Appendix III - 4

--------------------------------------------------------------------------------



nor shall the Participant otherwise interfere with any business relationship
between the Company and any such franchisee, joint venture, supplier, vendor or
contractor.


3.6    Notice of New Address and Employment. During the twelve (12)-month period
immediately following the termination of Participant’s relationship with the
Company, for any reason, whether voluntary or involuntary, the Participant will
promptly provide the Company with pertinent information concerning each new job
or other business activity in which the Participant engages or plans to engage
during such twelve (12)-month period as the Company may reasonably request in
order to determine the Participant’s continued compliance with his or her
obligations under this Appendix III. The Participant shall notify any new
employer(s) of the Participant’s obligations under this Appendix III, and hereby
consents to notification by the Company to such employer(s) concerning his or
her obligations under this Appendix III. The Company shall treat any such notice
and information as confidential, and will not use or disclose the information
contained therein except to enforce its rights hereunder. Any breach of this
Section 3.6 shall constitute a material breach of this agreement.


3.7    Acknowledgement of Reasonableness; Remedies. In signing or electronically
accepting the Award Agreement, the Participant gives the Company assurance that
the Participant has carefully read and considered all the terms and conditions
hereof. The Participant acknowledges without reservation that each of the
restraints contained herein is necessary for the reasonable and proper
protection of the good will, Confidential Information and other legitimate
business interests of the Company, that each and every one of those restraints
is reasonable in respect to subject matter, length of time, and geographic area;
and that these restraints will not prevent the Participant from obtaining other
suitable employment during the period in which Participant is bound by them. The
Participant will never assert, or permit to be asserted on the Participant’s
behalf, in any forum, any position contrary to the foregoing. Were the
Participant to breach any of the provisions of this Appendix III, the harm to
the Company would be irreparable. Therefore, in the event of such a breach or
threatened breach, the Company shall, in addition to any other remedies
available to it, have the right to obtain preliminary and permanent injunctive
relief against any such breach or threatened breach without having to post bond,
and the Participant agrees that injunctive relief is an appropriate remedy to
address any such breach. Without limiting the generality of the foregoing, or
other forms of relief available to the Company, in the event of the
Participant’s breach of any of the provisions of this Appendix III, the
Participant will forfeit any award or payment made pursuant to any applicable
severance or other incentive plan or program, or if a payment has already been
made, the Participant will be obligated to return the proceeds to the Company.


3.8    Unenforceability. In the event that any provision of this Appendix III
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its being extended over too great a time, too large a geographic
area or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law. The
12-month period of restriction set forth in Sections 3.1, 3.3, 3.4 and 3.5
hereof and the 12-month period of obligation set forth in Section 3.6 hereof
shall be tolled, and shall not run, during any period of time in which the
Participant is in
Appendix III - 5

--------------------------------------------------------------------------------



violation of the terms thereof, in order that the Company shall have the agreed-
upon temporal protection recited herein.


3.9    Limited Exception for Attorneys. Insofar as the restrictions set forth in
this Section 3 prohibit the solicitation, inducement or attempt to hire a
licensed attorney who is employed at the Company, they shall not apply if the
Participant is a licensed attorney and the restrictions contained herein are
illegal, unethical or unenforceable under the laws, rules and regulations of the
jurisdiction in which the Participant is licensed as an attorney.


3.10    Attorneys’ Fees and Costs. Except as prohibited by law, the Participant
shall indemnify the Company from any and all costs and fees, including
attorneys’ fees, incurred by the Company in successfully enforcing the terms of
this Award Agreement against the Participant, (including, but not limited to, a
court partially or fully granting any application, motion, or petition by the
Company for a temporary restraining order, preliminary injunction, or permanent
injunction), as a result of the Participant’s breach or threatened breach of any
provision contained herein. Upon successful enforcement, the Company shall be
entitled to recover from the Participant its costs and fees incurred to date at
any time during the course of a dispute (i.e., final resolution of such dispute
is not a prerequisite) upon written demand to the Participant.


3.11    Enforcement. The Company agrees that it will not enforce Sections 3.1,
3.3, 3.5 or the portion of Section 3.4 that prohibits Participant from hiring
Company employees and independent contractors to restrict Participant’s
employment in any jurisdiction in which such enforcement is contrary to law or
regulation to the extent that Participant is a resident of such jurisdiction at
the time Participant’s relationship with the Company terminates and does not
otherwise change residency during the restriction period.


4.Intellectual Property


4.1    In signing or electronically accepting the Award Agreement, the
Participant hereby assigns and shall assign to the Company all of his or her
rights, title and interest in and to all inventions, discoveries, improvements,
ideas, mask works, computer or other apparatus programs and related
documentation, and other works of authorship (hereinafter each designated
“Intellectual Property”), whether or not patentable, copyrightable or subject to
other forms of protection, made, created, developed, written or conceived by the
Participant during the period of his or her relationship with the Company,
whether during or outside of regular working hours, either solely or jointly
with another, in whole or in part, either: (a) in the course of such
relationship, (b) relating to the actual or anticipated business or research
development of the Company, or (c) with the use of Company time, material,
private or proprietary information, or facilities, except as provided in Section
4.5 below.


4.2    The Participant will, without charge to the Company, but at its expense,
execute a specific assignment of title to the Company and do anything else
reasonably necessary, including but not limited to providing or signing
additional documentation that is reasonably necessary to the Company or its
designee, to enable the Company to secure,
Appendix III - 6

--------------------------------------------------------------------------------



maintain and/or perfect a patent, copyright or other form of protection for said
Intellectual Property anywhere in the world. Participant agrees that this
obligation shall continue after Participant’s relationship with the Company
terminates. If the Company is unable because of Participant’s mental or physical
incapacity or for any other reason to secure Participant’s signature to apply
for or to pursue any application for any United States or foreign patents or
copyright registrations covering Intellectual Property assigned to the Company
as above, then Participant hereby irrevocably designates and appoints the
Company or its designee and its duly authorized officers and agents as
Participant’s agent and attorney in fact, to act for and on Participant’s behalf
and instead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by Participant.


4.3    The Participant acknowledges that the copyrights in Intellectual Property
created with the scope of his or her relationship with the Company belong to the
Company by operation of law. Participant further acknowledges and agrees that
the decision whether or not to commercialize or market any Intellectual Property
developed by Participant solely or jointly with others is within the Company’s
sole benefit and discretion and that no payment will be due to Participant as a
result of the Company’s efforts to commercialize or market such Intellectual
Property.


4.4    The Participant has previously provided to the Company a list (the “Prior
Invention List”) describing all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by the Participant
prior to his or her relationship with the Company, which belong to the
Participant and which are not assigned to the Company hereunder (collectively
referred to as “Prior Inventions”); and, if no Prior Invention List was
previously provided, the Participant represents and warrants that there are no
such Prior Inventions. Participant will not incorporate, or permit to be
incorporated, any Prior Invention into an Avaya product, process, machine,
solution or system without the Company’s prior written consent. Notwithstanding
the foregoing sentence, if, in the course of Participant’s relationship with the
Company, Participant incorporates into an Avaya product, process, machine,
solution or system a Prior Invention owned by Participant or in which
Participant has an interest, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use, sell, offer for sale and import, such Prior Invention as
part of or in connection with such product, process, machine, solution or
system.


4.5    Exception to Assignments. THE PARTICIPANT UNDERSTANDS THAT THE PROVISIONS
OF THIS AWARD AGREEMENT REQUIRING ASSIGNMENT OF INTELLECTUAL PROPERTY (AS
DEFINED ABOVE) TO THE COMPANY DO NOT APPLY TO ANY INTELLECTUAL PROPERTY FOR
WHICH NO EQUIPMENT, SUPPLIES, FACILITY, OR TRADE SECRET INFORMATION OF THE
COMPANY WAS USED AND WHICH WAS DEVELOPED ENTIRELY ON PARTICIPANT’S OWN TIME,
UNLESS (A) THE INVENTION RELATES (i) DIRECTLY TO THE BUSINESS OF THE COMPANY, OR
(ii) TO THE COMPANY’S ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR
DEVELOPMENT;
Appendix III - 7

--------------------------------------------------------------------------------



(B) THE INVENTION RESULTS FROM ANY WORK PERFORMED BY PARTICIPANT FOR THE
COMPANY; OR (C) THE INTELLECTUAL PROPERTY OTHERWISE QUALIFIES FULLY UNDER THE
PROVISIONS OF CALIFORNIA LABOR CODE SECTION 2870 (ATTACHED HERETO AS EXHIBIT A).
THE PARTICIPANT WILL ADVISE THE COMPANY PROMPTLY IN WRITING OF ANY INVENTIONS
THAT PARTICIPANT BELIEVES MEET THE CRITERIA FOR THIS SECTION 4.5 EXCEPTION TO
ASSIGNMENTS AND WHICH WERE NOT OTHERWISE DISCLOSED ON THE PRIOR INVENTION LIST
PREVIOUSLY DELIVERED TO THE COMPANY TO PERMIT A DETERMINATION OF OWNERSHIP BY
THE COMPANY. ANY SUCH DISCLOSURE WILL BE RECEIVED IN CONFIDENCE.


5.Definitions


Words or phrases which are initially capitalized or are within quotation marks
shall have the meanings provided in this Section 5 and as provided elsewhere in
this Appendix III. For purposes of this Appendix III, the following definitions
apply:


“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, contract or equity interest.


“Confidential Information” means any and all information of the Company, whether
or not in writing, that is not generally known by others with whom the Company
competes or does business, or with whom it plans to compete or do business, and
any and all information, which, if disclosed, would assist in competition
against the Company, including but not limited to (a) all proprietary
information of the Company, including but not limited to the products and
services, technical data, methods, processes, know-how, developments,
inventions, and formulae of the Company, (b) the development, research, testing,
marketing and financial activities and strategic plans of the Company, (c) the
manner in which the Company operates, (d) its costs and sources of supply, (e)
the identity and special needs of the customers, prospective customers and
subcontractors of the Company, and (f) the people and organizations with whom
the Company has business relationships and the substance of those relationships.
Without limiting the generality of the foregoing, Confidential Information shall
specifically include: (i) any and all product testing methodologies, product
test results, research and development plans and initiatives, marketing
research, plans and analyses, strategic business plans and budgets, and
technology grids; (ii) any and all vendor, supplier and purchase records,
including without limitation the identity of contacts at any vendor, any list of
vendors or suppliers, any lists of purchase transactions and/or prices paid; and
(iii) any and all customer lists and customer and sales records, including
without limitation the identity of contacts at purchasers, any list of
purchasers, and any list of sales transactions and/or prices charged by the
Company. Confidential Information also includes any information that the Company
may receive or has received from customers, subcontractors, suppliers or others,
with any understanding, express or implied, that the information would not be
disclosed. Notwithstanding the foregoing, Confidential Information does not
include information that (A)
Appendix III - 8

--------------------------------------------------------------------------------



is known or becomes known to the public in general (other than as a result of a
breach of Section 2 hereof by the Participant), (B) is or has been independently
developed or conceived by the Participant without use of the Company’s
Confidential Information or (C) is or has been made known or disclosed to the
Participant by a third party without a breach of any obligation of
confidentiality such third party may have to the Company of which the
Participant is aware.


“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company.


6.Compliance with Other Agreements and Obligations


The Participant represents and warrants that his or her employment or other
relationship with the Company and execution and performance of the Award
Agreement, including this Appendix III, will not breach or be in conflict with
any other agreement to which the Participant is a party or is bound, and that
the Participant is not now subject to any covenants against competition or
similar covenants or other obligations to third parties or to any court order,
judgment or decree that would affect the performance of the Participant’s
obligations hereunder or the Participant’s duties and responsibilities to the
Company, except as disclosed in writing to the Company’s General Counsel no
later than the time an executed copy of the Award Agreement, including this
Appendix III, is returned by the Participant. The Participant will not disclose
to or use on behalf of the Company, or induce the Company to use, any
proprietary information of any previous employer or other third party without
that party’s consent. Participant agrees that if in the course of his or her
relationship with the Company, Participant is asked for information relating to
Participant’s former employers’ business that would require Participant to
reveal information that is not publicly available, Participant will refrain from
using and providing such information.


7.Entire Agreement; Severability; Modification


With respect to the subject matter hereof, this Appendix III sets forth the
entire agreement between the Participant and the Company, and, except as
otherwise expressly set forth herein, supersedes all prior and contemporaneous
communications, agreements and understandings, written or oral, regarding the
same. If the Participant previously executed an Award Agreement with an Appendix
III or other schedule containing similar provisions, this Appendix III shall
supersede such agreement. In the event of conflict between this Appendix III and
any prior agreement between the Participant and the Company with respect to the
subject matter hereof, this Appendix III shall govern. The provisions of this
Appendix III are severable, and no breach of any provision of this Appendix III
by the Company, or any other claimed breach of contract or violation of law,
shall operate to excuse the Participant’s obligation to fulfill the requirements
of Sections 2, 3 and 4 hereof. No deletion, addition, marking, notation or other
change to the body of this Appendix III shall be of any force or effect, and
this Appendix III shall be interpreted as if such change had not been made. This
Appendix III may not be modified or amended, and no breach shall be deemed to be
waived, unless agreed to in writing by the Participant and the Company’s General
Counsel. If any provision of this Appendix III should, for any reason, be held
invalid or unenforceable in any respect, it shall not
Appendix III - 9

--------------------------------------------------------------------------------



affect any other provisions, and shall be construed by limiting it so as to be
enforceable to the maximum extent permissible by law. Provisions of this
Appendix III shall survive any termination if so provided in this Appendix III
or if necessary or desirable to accomplish the purpose of other surviving
provisions. It is agreed and understood that no changes to the nature or scope
of the Participant’s relationship with the Company shall operate to extinguish
the Participant’s obligations hereunder or require that a new agreement
concerning the subject matter of this Appendix III be executed.


8.Assignment


Neither the Company nor the Participant may make any assignment of this Appendix
III or any interest in it, by operation of law or otherwise, without the prior
written consent of the other; provided, however, the Company may assign its
rights and obligations under this Appendix III without the Participant’s consent
(a) in the event that the Participant is transferred to a position with one of
the Company’s Affiliates or (b) in the event that the Company shall hereafter
effect a reorganization, consolidate with, or merge into any company or entity
or transfer to any company or entity all or substantially all of the business,
properties or assets of the Company or any division or line of business of the
Company with which the Participant is at any time associated. This Appendix III
shall inure to the benefit of and be binding upon the Participant and the
Company, and each of their respective successors, executors, administrators,
heirs, representatives and permitted assigns.


9.Successors


The Participant consents to be bound by the provisions of this Appendix III for
the benefit of the Company, and any successor or permitted assign to whose
employ the Participant may be transferred, without the necessity that a new
agreement concerning the subject matter or this Appendix III be re-signed at the
time of such transfer.


10.Acknowledgement of Understanding


In signing or electronically accepting the Award Agreement, the Participant
gives the Company assurance that the Participant has read and understood all of
its terms; that the Participant has had a full and reasonable opportunity to
consider its terms and to consult with any person of his or her choosing before
signing or electronically accepting; that the Participant has not relied on any
agreements or representations, express or implied, that are not set forth
expressly in the Award Agreement, including this Appendix III; and that the
Participant has signed the Award Agreement knowingly and voluntarily.




[no more text on this page]


Appendix III - 10

--------------------------------------------------------------------------------



EXHIBIT A


CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT
“(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:


(1)Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or


(2)Result from any work performed by the employee for the employer.


(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”










Appendix III - 11


--------------------------------------------------------------------------------



Appendix IV


Country Addendum


Special Terms and Conditions Applicable in Countries Outside the United States


Except as provided otherwise herein, any capitalized term not defined in this
Country Addendum shall have the same meaning as is ascribed thereto in the Plan
or the Agreement, as applicable. This Country Addendum includes additional (or,
if indicated, different) terms and conditions that govern the Award granted to
the Participant under the Plan if the Participant works and/or resides in one of
the countries listed below. If the Participant is a citizen or resident of a
country other than that in which he or she is currently working and/or residing
(or is considered as such for local law purposes) or if the Participant
transfers his or her service relationship and/or residence to another country
after the Award is granted, the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall be applicable to the
Participant.


ALL COUNTRIES OUTSIDE THE UNITED STATES


Responsibility for Taxes.


The Participant acknowledges that, regardless of any action taken by the Company
or, if different, the Participant’s employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, payment on account
or other tax-related items related to the Participant’s participation in the
Plan and legally applicable to the Participant (“Tax-Related Items”) is and
remains the Participant’s responsibility and may exceed the amount, if any,
actually withheld by the Company or the Employer. The Participant further
acknowledges that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Plan, including, but not limited to, the grant, vesting or
exercise (if applicable) of the Award, the delivery of shares of Common Stock,
the subsequent sale of any shares of Common Stock acquired pursuant to the Award
and the receipt of any dividends, dividend equivalents or other distributions
with respect to the shares of Common Stock; and (b) do not commit to and are
under no obligation to structure the terms of the Award or any aspect of the
Award to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction, the Participant acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make arrangements acceptable to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
sole discretion, to satisfy any withholding obligation for Tax-Related Items by
one or a combination of the following: (i) withholding from the Participant’s
wages or other cash compensation payable to the Participant by the Company
and/or the Employer; (ii) withholding from the proceeds of the sale of any
shares of Common Stock acquired pursuant to
Appendix IV - 1

--------------------------------------------------------------------------------



the Award either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Participant’s behalf pursuant to this authorization
without further consent); (iii) withholding from any shares of Common Stock to
be delivered to the Participant pursuant to the Award; and/or (iv) any other
method approved by the Company and, to the extent required by applicable law or
the Plan, approved by the Committee.


Depending on the withholding method, the Company and/or the Employer may
withhold for Tax-Related Items by considering statutory or other withholding
rates, including minimum or maximum rates in the jurisdiction(s) applicable to
the Participant. In the event of any over-withholding, the Participant may
receive a refund of any over-withheld amount in cash (without interest and
without entitlement to the equivalent amount in shares of Common Stock). If the
obligation for Tax-Related Items is satisfied by withholding shares of Common
Stock, for tax purposes, the Participant will be deemed to have been issued the
full number of shares of Common Stock to which he or she is entitled pursuant to
the Award, notwithstanding that a number of shares of Common Stock are withheld
to satisfy the obligation for Tax-Related Items.


The Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue the shares of Common Stock or the proceeds of the sale of shares of Common
Stock, if the Participant fails to comply with the Participant’s obligations in
connection with the Tax-Related Items.


Nature of Grant. In accepting the Award, the Participant acknowledges,
understands and agrees that:


a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;


b)the grant of the Award is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future Awards, or benefits in
lieu of Awards, even if Awards have been granted in the past;


c)all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;


d)the Award and the Participant’s participation in the Plan shall not create or
amend a right to employment or be interpreted as forming an employment or
service contract with the Company or any Subsidiary (including the Employer);


e)the Participant is voluntarily participating in the Plan;


f)the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
Appendix IV - 2

--------------------------------------------------------------------------------





g)if the Participant acquires shares of Common Stock, the value of such shares
of Common Stock may increase or decrease in value, even below the per share
exercise price;


h)unless otherwise agreed with the Company, the Award is not granted as
consideration for, or in connection with, any service the Participant may
provide as a director of a Subsidiary;


i)no claim or entitlement to compensation or damages shall arise from forfeiture
of the Award resulting from the Participant's Termination of Employment (for any
reason whatsoever whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any);


j)unless otherwise provided in the Plan or by the Company in its discretion, the
Award and any benefit that may be received pursuant to this Agreement do not
create any entitlement to have the Award or any such benefit transferred to, or
assumed by, another company nor be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of Common Stock
underlying the Award; and


k)neither the Company nor any Subsidiary (including the Employer) shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the Award or
of any amounts due to the Participant pursuant to the Award or the subsequent
sale of any shares of Common Stock acquired pursuant to the Award.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan or the Participant’s acquisition or sale
of the underlying shares of Common Stock. The Participant should consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


Language. The Participant acknowledges and represents that he or she is
proficient in the English language or has consulted with an advisor who is
sufficiently proficient in English so as to allow the Participant to understand
the terms and conditions of this Agreement or any other document related to the
Award and/or the Plan. Furthermore, if the Participant has received this
Agreement, or any other document related to the Award and/or the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.


Imposition of Other Requirements. The Company reserves the right to impose other
requirements on participation in the Plan or on the Award or shares of Common
Stock acquired pursuant to the Award, to the extent the Company determines it is
necessary or advisable for
Appendix IV - 3

--------------------------------------------------------------------------------



legal or administrative reasons, and to require the undersigned to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
Choice of Venue. Participant agrees to the exclusive venue and jurisdiction of
the State and Federal Courts located in the state of Delaware and waives any
objection based on lack of jurisdiction or inconvenient forum. Any action
relating to or arising out of this Plan must be commenced within one year after
the cause of action accrued.
Insider Trading / Market Abuse Restrictions. The Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions including, but not limited to, the United States (“U.S.”) and the
Participant’s country of residence, which may affect the Participant’s ability
to accept, acquire, sell or otherwise dispose of shares of Common Stock or
Awards, or rights linked to the value of shares of Common Stock during such
times as the Participant is considered to have “inside information” regarding
the Company (as defined by the laws or regulations in the applicable
jurisdictions). Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under the Company’s
insider trading policy as set forth in the “Avaya Holdings Corp. Insider Trading
and Disclosure of Confidential Information Policy for Directors, Officers and
Employees.” The Participant is responsible for ensuring compliance with any
applicable restrictions.
Exchange Control, Tax and/or Foreign Asset / Account Reporting. Certain foreign
asset and/or foreign account reporting requirements and exchange controls may
affect the Participant’s ability to purchase or hold shares of Common Stock
under the Plan or funds received from participating in the Plan in a brokerage
or bank account outside of the Participant’s country. The Participant may be
required to report such accounts, assets or transactions to the tax or other
authorities in the Participant’s country. The Participant may also be required
to repatriate sale proceeds or other funds received as a result of his or her
participation in the Plan to the Participant’s country through a designated bank
or broker and/or within a certain time after receipt. The Participant is
responsible for complying with any applicable regulations and should consult
with his or her personal legal and tax advisors for any details.
Data Privacy. This provision replaces Section 12 (Transfer of Personal Data) of
the Agreement:
If the Participant would like to participate in the Plan, the Participant will
need to review the information provided in this Agreement and, where applicable,
declare consent to the processing and/or transfer of personal data as described
below.
a)EEA+ Controller and Representative. If the Participant is based in the
European Union (“EU”), the European Economic Area, Switzerland or, if and when
the United Kingdom leaves the EU, the United Kingdom (collectively “EEA+”), the
Participant should note that the Company, with its address at 350 Mt. Kemble
Avenue, Morristown, NJ 07960, United States of America, is the controller
responsible for the processing of the Participant’s personal data in connection
with the Agreement and the Plan. The Company’s representative in the EU is Avaya
Deutschland GmbH, Theodor-Heuss Allee 112, Frankfurt, Germany 60486. 
Appendix IV - 4

--------------------------------------------------------------------------------





b)Data Collection and Usage. The Company collects, uses and otherwise processes
certain personal data about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number (e.g.,
resident registration number), salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all Awards or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, which the Company receives
from the Participant, the Employer or otherwise in connection with this
Agreement or the Plan (“Data”), for the purposes of implementing, administering
and managing the Plan and allocating the cash payment or shares of Common Stock
pursuant to the Plan.


If the Participant is based in the EEA+, the legal basis, where required, for
the processing of Data by the Company is the necessity of the data processing
for the Company to (i) perform its contractual obligations under this Agreement,
(ii) comply with legal obligations established in the EEA+, or (iii) pursue the
legitimate interest of complying with legal obligations established outside of
the EEA+.


If the Participant is based outside of the EEA+, the legal basis, where
required, for the processing of Data by the Company is the Participant’s
consent, as further described below.


c)Stock Plan Administration Service Providers. The Company transfers Data to
Fidelity Stock Plan Services, LLC, an independent service provider (the "Service
Provider"), which is assisting the Company by performing recordkeeping and
administration services for the Plan. In the future, the Company may select a
different service provider and share Data with such other provider serving in a
similar manner. The Service Provider will open an account for the Participant to
receive and trade shares of Common Stock acquired under the Plan. The
Participant may be asked to agree on separate terms and data processing
practices with the Service Provider, with such agreement being a condition to
the ability to participate in the Plan.


d)International Data Transfers. In the event the Participant resides, works or
is otherwise located outside of the U.S., Data will be transferred from the
Participant’s country to the U.S., where the Company and its service providers
are based. The Participant understands and acknowledges that the U.S. is not
subject to an unlimited adequacy finding by the European Commission and might
not provide a level of protection of personal data equivalent to the level of
protection in the Participant’s country. As a result, in the absence of a
self-certification of the data recipient in the U.S. under the EU/U.S. or
Swiss/U.S. Privacy Shield Framework or the implementation of appropriate
safeguards such as the Standard
Appendix IV - 5

--------------------------------------------------------------------------------



Contractual Clauses adopted by the EU Commission or binding corporate rules
approved by the competent EU data protection authority, the processing of
personal data might not be subject to substantive data processing principles or
supervision by data protection authorities. In addition, data subjects might
have no or less enforceable rights regarding the processing of their personal
data.


Neither the Company nor the Service Provider is currently self-certified under
the EU/U.S. or Swiss/U.S. Privacy Shield Framework but the Company has
implemented binding corporate rules, among others, with its subsidiaries in the
EEA+. If the Participant is based in the EEA+, Data will be transferred from the
EEA+ to the Company based on the binding corporate rules. The Participant may
view a copy of such appropriate safeguards at
https://www.avaya.com/en/privacy/bcr/. The onward transfer of Data from the
Company to the Service Provider or, as the case may be, a different service
provider of the Company is based solely on the Participant’s consent, as further
described below.


If the Participant is based outside of the EEA+, the Company’s legal basis,
where required, for the transfer of Data from the Participant’s country to the
Company and from the Company onward to the Service Provider or, as the case may
be, a different service provider of the Company is the Participant’s consent, as
further described below.
e)Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax and security laws.


f)Data Subject Rights. The Participant may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where the Participant is
based, such rights may include the right to (i) request access or copies of Data
the Company processes, (ii) the rectification or amendment of incorrect or
incomplete Data, (iii) the deletion of Data, (iv) request restrictions on the
processing of Data, (v) object to the processing of Data for legitimate
interests, (vi) the portability of Data, (vi) lodge complaints with competent
authorities in the Participant’s jurisdiction, and/or to (viii) receive a list
with the names and addresses of any potential recipients of Data. To receive
additional information regarding these rights or to exercise these rights, the
Participant can contact the Company's data privacy office at
dataprivacy@avaya.com or, for the Participants in the EEA+, view the Company's
binding corporate rules at https://www.avaya.com/en/privacy/bcr/.


g)Necessary Disclosure of Personal Data. The Participant understands that
providing the Company with Data is necessary for the performance of the
Agreement and that the Participant’s refusal to provide Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan.
Appendix IV - 6

--------------------------------------------------------------------------------





h)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and the Participant is providing any consents referred
to herein on a purely voluntary basis. The Participant understands that he or
she may withdraw any such consent at any time with future effect for any or no
reason. If the Participant does not consent, or if the Participant later seeks
to withdraw the Participant’s consent, the Participant’s salary from or
employment and career with the Employer will not be affected; the only
consequence of refusing or withdrawing the Participant’s consent is that the
Company would not be able to grant Awards to the Participant or administer or
maintain the Awards. For more information on the consequences of refusal to
consent or withdrawal of consent, the Participant should contact the Company's
data privacy office at dataprivacy@avaya.com.


Declaration of Consent. If the Participant is based in the EEA+, by accepting
the Award and indicating consent via the Company’s online acceptance procedure,
the Participant explicitly declares his or her consent to the onward transfer of
Data by the Company to the Service Provider or, as the case may be, a different
service provider of the Company in the U.S. as described above.


If the Participant is based outside of the EEA+, by accepting the Awards and
indicating consent via the Company’s online acceptance procedure, Participant
explicitly declares his or her consent to the entirety of the Data processing
operations described in this Agreement including, without limitation, the onward
transfer of Data by the Company to the Service Provider or, as the case may be,
a different service provider of the Company in the U.S.







BELGIUM


Acceptance of Agreement. If the Award is an Option, the Participant should refer
to the separate Belgium Option Package for information about the tax impact of
the acceptance of the Award and consult his or her personal tax advisor for
further information.


CANADA
Method of Exercise and Payment. If this Award is an Option, due to tax
considerations in Canada and notwithstanding the provisions of Section 6.4(d) of
the Plan, the Participant may not pay the Per Share Exercise Price by having the
Company withhold shares of Common Stock issuable upon exercise of the Option or
in the form of Common Stock owned by the Participant. The Company reserves the
right to allow these forms of payment of the Per Share Exercise Price for legal
or administrative reasons.
Delivery of Shares / Settlement. The Award will be settled by the delivery of
shares of Common Stock and not by the delivery of cash or a combination of cash
and shares of Common Stock.

Appendix IV - 7

--------------------------------------------------------------------------------



Securities Law Notification. The Participant is permitted to sell any shares of
Common Stock acquired under the Plan through the Service Provider or other such
stock plan service provider as may be selected by the Company in the future,
provided the sale of shares takes place outside Canada through facilities of a
stock exchange on which the Common Stock is listed. The Common Stock is
currently listed on the New York Stock Exchange.
The following provisions will apply to individuals who are residents of Quebec:
Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or directly
hereto, be drawn up in English.
Consentement à la Langue Utilisée. Les parties reconnaissent avoir exigé la
rédaction en anglais de cette convention, ainsi que de tous documents, avis et
procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à, la présente convention.
Data Privacy. This provision supplements the above Data Privacy section of this
Country Addendum:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company and its Subsidiaries (including
the Employer) to disclose and discuss the Plan with their advisors. The
Participant further authorizes the Company and the Employer to record and keep
such information in Participant’s employment file.
GERMANY


No country specific terms and conditions.
INDIA


Method of Exercise and Payment. If this Award is an Option, due to exchange
control considerations in India and notwithstanding the provisions of Section
6.4(d) of the Plan, the Participant may not pay the Per Share Exercise Price
through a procedure whereby the Participant delivers irrevocable instructions to
a broker acceptable to the Committee to sell a number of shares of Common Stock
with an aggregate value equal to the Per Share Exercise Price and deliver the
proceeds of such sale to the Company, unless all of the shares of Common Stock
subject to the exercised portion of the Option are sold at such time (i.e., a
"sell-to-cover" method of exercise and payment is not permitted but a "sell-all"
method of exercise and payment is permitted). The Company reserves the right to
allow this form of payment of the Per Share Exercise Price for legal or
administrative reasons.


Appendix IV - 8

--------------------------------------------------------------------------------



IRELAND


No country specific terms and conditions.


ITALY


Method of Exercise and Payment. If this Award is an Option, due to regulatory
considerations in Italy and notwithstanding the provisions of Section 6.4(d) of
the Plan, the Participant must pay the Per Share Exercise Price through a
procedure whereby the Participant delivers irrevocable instructions to a broker
acceptable to the Committee to sell a number of shares of Common Stock with an
aggregate value equal to the Per Share Exercise Price and deliver the proceeds
of such sale to the Company, provided that all of the shares of Common Stock
subject to the exercised portion of the Option must be sold at such time (i.e.,
a "sell-all" method of exercise and payment is required). The Company reserves
the right to allow other forms of payment of the Per Share Exercise Price for
legal or administrative reasons.
Plan Document Acknowledgment. In accepting the Award, the Participant
acknowledges that the Participant has received a copy of the Plan and the
Agreement and has reviewed the Plan and the Agreement in their entirety and
fully understands and accepts all provisions of the Plan and the Agreement. The
Participant further acknowledges that the Participant has read and specifically
and expressly approves the following sections of the Agreement and the Country
Addendum: Vesting (for RSUs and PRSUs); Vesting and Exercisability (for
Options); Exercise Following Termination (for Options); Securities
Representation (for RSUs and PRSUs); Compliance with Laws; Further Assurances;
Acceptance of Agreement; Withholding and Responsibility for Taxes; Language;
Imposition of Other Requirements; Governing Law; Choice of Venue.




MEXICO


Plan Document Acknowledgment. By accepting the Award, the Participant
acknowledges that he or she has received a copy of the Plan and the Agreement,
which the Participant has reviewed. The Participant acknowledges further that he
or she accepts all the provisions of the Plan and the Agreement. The Participant
also acknowledges that he or she has read and specifically and expressly
approves the terms and conditions set forth in the Nature of Grant section,
which clearly provide as follows: (i) the Participant’s participation in the
Plan does not constitute an acquired right; (ii) the Plan and the Participant’s
participation in it are offered by the Company on a wholly discretionary basis;
(iii) the Participant’s participation in the Plan is voluntary; and (iv) none of
the Company or its Subsidiaries (including the Employer) are responsible for any
decrease in the value of any shares of Common Stock (or the amount of any cash
payment) that may be acquired under the Plan.


Labor Law Policy and Acknowledgment.  In accepting the Award, the Participant
expressly recognizes that Avaya Holdings Corp., with offices at 350 Mt. Kemble
Avenue, Morristown, NJ
Appendix IV - 9

--------------------------------------------------------------------------------



07960, United States of America, is solely responsible for the administration of
the Plan and that the Participant’s participation in the Plan does not
constitute an employment relationship between the Participant and the Company
since the Participant is participating in the Plan on a wholly commercial basis
and the Participant’s sole Employer is a Subsidiary in Mexico (“Avaya-Mexico”). 
Based on the foregoing, the Participant expressly recognizes that the Plan and
the benefits that the Participant may derive from his or her participation in
the Plan do not establish any rights between the Participant and Avaya-Mexico,
and do not form part of the employment conditions and/or benefits provided by
Avaya-Mexico and any modification of the Plan or its termination shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment.
The Participant further understands that his or her participation in the Plan is
a result of a unilateral and discretionary decision of the Company; therefore,
the Company reserves the absolute right to amend and/or discontinue the
Participant’s participation at any time without any liability to the
Participant.
Finally, the Participant hereby declares that he or she does not reserve any
action or right to bring any claim against the Company for any compensation or
damages regarding any provision of the Plan or the benefits derived under the
Plan, and Participant therefore grants a full and broad release to the Company
and its Subsidiaries, branches, representation offices, shareholders, officers,
agents or legal representatives with respect to any claim that may arise.
Reconocimiento del Plan. Al aceptar este premio ("Award"), el Participante
reconoce que él o ella ha recibido una copia del plan y del Contrato y que lo ha
revisado. El Participante reconoce además que acepta todas las disposiciones del
Plan y del Contrato. El Participante de igual forma reconoce que acepta los
términos y condiciones establecidos en la sección Naturaleza del Otorgamiento
("Nature of Grant"), que estipula claramente lo siguiente: (i) la participación
del Participante en el Plan no constituye un derecho adquirido; (ii) la Compañía
ofrece el plan y la Participación del Participante en él de manera totalmente
discrecional; (iii) la participación del Participante en el Plan es voluntaria;
y (iv) ninguna de las Compañías o Subsidiarias (incluido el Patrón) son
responsables de cualquier disminución en el valor de las Acciones (o el monto de
cualquier pago en efectivo) que pueda adquirirse en virtud del Plan
Política de la Ley Laboral y Reconocimiento.  Al aceptar este Premio ("Award"),
el Participante reconoce expresamente que Avaya Holdings Corp., con oficinas
ubicadas en 350 Mt. Kemble Avenue, Morristown, New Jersey 07960, U.S.A.., es el
único responsable de la administración del Plan y que la participación del
Participante en el mismo, el pago del premio o la adquisición de Acciones no
constituye de ninguna manera una relación laboral entre el Participante y la
Compañía, debido a que la participación de esa persona en el Plan deriva
únicamente de una relación comercial y el único Patrón del participante es un
Afiliada Mexicana de la Compañía (“Avaya-México”).  Derivado de lo anterior, el
Participante reconoce expresamente que el Plan y los beneficios que pudieran
derivar para el Participante por su participación en el mismo, no establecen
ningún derecho entre el Participante e Avaya-México, y no forman parte de las
condiciones laborales y/o prestaciones otorgadas por Avaya-México, y cualquier
modificación
Appendix IV - 10

--------------------------------------------------------------------------------



al Plan o la terminación del mismo de ninguna manera podrá ser interpretada como
una modificación o desmejora de los términos y condiciones de trabajo del
Participante.
Asimismo, el Participante reconoce que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía se reserva el derecho absoluto para modificar y/o discontinuar la
participación del Participante en cualquier momento, sin ninguna responsabilidad
hacia el Participante.
Finalmente el Participante manifiesta que no se reserva ninguna acción o derecho
que ejercitar en contra dela Compañía, por cualquier compensación o daños en
relación con cualquier disposición del Plan o de los beneficios derivados del
mismo, y en consecuencia exime amplia y completamente a la Compañía,
sus Afiliadas, sucursales, oficinas de representación, sus
accionistas, administradores, agentes y representantes legales con respecto a
cualquier reclamo que pudiera surgir.
NETHERLANDS


No country specific terms and conditions.


SINGAPORE


Securities Law Notification. The grant of the Award is being made pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the SFA under which
it is exempt from the prospectus and registration requirements and is not made
with a view to the underlying shares of Common Stock being subsequently offered
for sale to any other party. The Plan has not been and will not be lodged or
registered as a prospectus with the Monetary Authority of Singapore. Any shares
of Common Stock acquired pursuant to the Award cannot be offered for sale in
Singapore prior to the six-month anniversary of the Grant Date, unless such
offer or sale is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”).


SPAIN


Labor Law Acknowledgement. By accepting the Award, the Participant consents to
participation in the Plan and acknowledges that the Participant has received a
copy of the Plan.


The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion decided to grant the Award under the Plan to individuals
who may be employees of the Company or its Subsidiaries throughout the world.
The decision is limited and entered into based upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any Subsidiary on an ongoing basis, other than as expressly set forth in the
Agreement. Consequently, the Participant understands that the Award is granted
on the assumption and condition that the Award and any shares of Common Stock
acquired pursuant to the Award shall not become part of any employment or
service contract (whether
Appendix IV - 11

--------------------------------------------------------------------------------



with the Company or any Subsidiary) and shall not be considered a mandatory
benefit, salary for any purpose (including severance compensation) or any other
right whatsoever. Furthermore, the Participant understands and freely accepts
that there is no guarantee that any benefit whatsoever shall arise from the
grant of the Award, which is gratuitous and discretionary, since the future
value of the Award and the underlying shares of Common Stock is unknown and
unpredictable.


In addition, the Participant understands that the grant of the Award would not
be made but for the assumptions and conditions set forth hereinabove; thus, the
Participant understands, acknowledges and freely accepts that, should any or all
of the assumptions be mistaken or any of the conditions not be met for any
reason, the Award and any right to a cash payment or shares of Common Stock
shall be null and void.


Further, the Participant understands and agrees that upon Termination of
Employment, unless otherwise specifically provided in the Agreement or
determined by the Committee or its designee, any unvested portion of the Award
will be immediately forfeited and, if the Award is an Option, any vested portion
of the Option shall remain exercisable only for the period described in Section
4 of the Agreement and shall be subject to the terms of the Plan and,
thereafter, any unexercised portion of the Option will be forfeited.


In particular, the Participant understands and agrees that, unless otherwise
expressly provided in the Agreement or determined by the Committee or its
designee, the unvested portion of the Award, and any vested portion of an Option
that is not exercised within any post-termination exercise period described in
the Agreement, will be cancelled without entitlement to any shares of Common
Stock or to any amount as indemnification if the Participant terminates
employment by reason of, but not limited to, resignation; disciplinary dismissal
adjudged to be with cause; disciplinary dismissal adjudged or recognized to be
without good cause (i.e., subject to a "despido improcedente"); individual or
collective layoff on objective grounds, whether adjudged to be with cause or
adjudged or recognized to be without cause; material modification of the terms
of employment under Article 41 of the Workers’ Statute; relocation under Article
40 of the Workers’ Statute; Article 50 of the Workers’ Statute; unilateral
withdrawal by the Participant's employer; and under Article 10.3 of Royal Decree
1382/1985.


Securities Law Notification. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the grant of the Award. The Agreement has not been, nor will
it be, registered with the Comisión Nacional del Mercado de Valores, and does
not constitute a public offering prospectus.


SWEDEN


Withholding. This provision supplements the Withholding section of the Agreement
(if applicable) and the Responsibility for Taxes section of this Country
Addendum:


Without limitation to the Withholding section of the Agreement (if applicable)
and the Responsibility for Taxes section of this Country Addendum, by accepting
the Award, the Participant authorizes the Company and/or the Employer to
withhold shares of Common Stock or
Appendix IV - 12

--------------------------------------------------------------------------------



to sell shares of Common Stock otherwise deliverable to the Participant upon
vesting or exercise (as applicable) to satisfy any Tax-Related Items, regardless
of whether the Company and/or the Employer have an obligation to withhold such
Tax-Related Items.


UNITED ARAB EMIRATES


Securities Law Notification. The Award is being offered only to qualified
employees of the Company and its Subsidiaries and is in the nature of providing
equity incentives to such employees in the United Arab Emirates. Any documents
related to the Plan, including the Plan and the Agreement, are intended for
distribution only to such employees and must not be delivered to, or relied on
by, any other person. Prospective acquirers of any securities offered pursuant
to the Award should conduct their own due diligence on securities. If the
Participant does not understand the contents of the Plan or the Agreement, the
Participant should consult an authorized financial adviser.


UNITED KINGDOM ("U.K.")


Withholding. This provision supplements the Withholding section of the Agreement
(if applicable) and the Responsibility for Taxes section of this Country
Addendum:


Without limitation to the Withholding section of the Agreement (if applicable)
and the Responsibility for Taxes section of this Country Addendum, the
Participant hereby agrees that the Participant is liable for all Tax-Related
Items and hereby covenants to pay all such Tax- Related Items, as and when
requested by the Company or the Employer, as applicable, or by Her Majesty’s
Revenue and Customs (“HMRC”) (or any other tax or relevant authority). The
Participant also hereby agrees to indemnify and keep indemnified the Company and
the Employer, as applicable, against any Tax-Related Items that they are
required to pay or withhold or have paid or will pay to HMRC (or any other tax
or relevant authority) on the Participant’s behalf.
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the terms of the immediately foregoing provision will not apply. In the
event that the Participant is such a director or executive officer of the
Company and the U.K. income tax liability arising as a result of participation
in the Plan is not collected from or paid by the Participant within ninety (90)
days of the end of the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected income tax
may constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable. The Participant acknowledges
that he or she will be responsible for reporting and paying any income tax due
on this additional benefit directly to the HMRC under the self-assessment regime
and for paying the Company or the Employer, as applicable, for the value of any
employee national insurance contributions due on this additional benefit.




Appendix IV - 13